EXHIBIT 10.23R

Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

TWENTY-FIFTH AMENDMENT TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

DISH NETWORK L.L.C.

This TWENTY-FIFTH AMENDMENT (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and DISH Network L.L.C., a
Colorado limited liability company (“Customer”). This Amendment shall be
effective as of the date last signed below (the “Effective Date”). CSG and
Customer entered into a certain CSG Master Subscriber Management System
Agreement (Document #2301656) entered into effective as of January 1, 2010 (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment. If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control. Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement. Upon execution
of this Amendment by the parties, any subsequent reference to the Agreement
between the parties shall mean the Agreement as amended by this Amendment.
Except as amended by this Amendment, the terms and conditions set forth in the
Agreement shall continue in full force and effect according to their terms.

CSG and Customer agree as follows as of the Effective Date:

 

1. Customer desires to utilize and CSG desires to provide recurring memo daily
data extract services to Customer. Accordingly, the following changes shall be
made to the Agreement:

 

  a. Schedule F, of the Agreement, CSG SERVICES, Subsection e) entitled “Data
Extracts” and related Note 2, 3, 4 and 7 which are found in Subsection I
entitled “Processing,” Subsection E entitled “Ancillary services for Non-Rated
Video and Non-rated High-Speed Data Services,” Subsection 4 entitled “Database
Maintenance and Programming Requests,” shall be deleted in their entirety and
replaced with the following:

 

Description of Item/Unit of Measure

   Frequency      Fee  

e) Data Extracts:

     

- Setup (per data extract)

     Per Request         (Note 7 ) 

- Recurring (per data extract, per Active Subscriber) (Note 2) (Note 3) (Note 4)

     *******         $*******   

- Recurring Memo Daily Data Extract (Note 3)

     *******         $*********   

For clarification purposes, invoicing for the Recurring Memo Daily Data Extract
******* fee of $********** shall begin in the month that the first recurring
memo daily data extract is delivered to Customer.

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

DISH Network L.L.C.     CSG SYSTEMS, INC. By:   /s/ Michael K. McClaskey     By:
 

/s/ Joseph T. Tuble

 

Name:   Michael K. McClaskey     Name:  

Joseph T. Ruble

 

Title:   Senior Vice President and Chief Information Officer     Title:   EVP,
CAO & General Counsel Date: 8/24/12     Date: 29 August 2012